Citation Nr: 0907753	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  97-20 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to August 8, 1994, 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

2.  Entitlement to an effective date prior to May 1, 2001, 
for the award of a separate 20 percent evaluation for left 
knee instability.

3.  Entitlement to an effective date prior to May 1, 2001, 
for the award of a separate 20 percent evaluation for right 
knee instability.

(The issue of whether there was clear and unmistakable error 
(CUE) in a June 25, 1971, Board of Veterans' Appeal (Board) 
decision that denied entitlement to a disability evaluation 
in excess of 20 percent for service-connected hypertrophic 
arthritis of the knees is addressed in a separate Board 
decision.) 




WITNESSES AT HEARINGS ON APPEAL

Appellant and his physician


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 
1969. 

This matter comes to the Board on appeal from a number of 
decisions by the Philadelphia, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In January 
2007, the Veteran testified at a hearing before the 
undersigned.

This appeal has been the subject of four earlier Board 
decisions and/or remands with the most recent remand taking 
place in July 2008.  The procedural history of this appeal 
can be found in those earlier Board actions and will not be 
repeated in the current decision except as outlined below.

In this regard, the July 2008 Board remand directed the RO 
to, among other things, adjudicate the Veteran's claim of CUE 
in the June 1971 Board decision.  In hindsight, the Board 
finds that that direction was in error since the RO has no 
statutory authority to review a Board decision.  See 38 
U.S.C.A. §§ 5109A(a), 7111(a), (c) (West 2002); 38 C.F.R. 
§§ 3.105(a), 20.1400-1411 (2008).  Therefore, since the 
motion for CUE is the subject of a separate Board decision 
and the RO had no authority to adjudicate this claim, the 
Board finds that the Veteran was not prejudiced by the RO's 
failure to adjudicate the CUE claim and adjudication of the 
current appeal may go forward without such an adjudication.  
Id; also see Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The record does not include competent and credible 
evidence that a service-connected disability precluded 
substantially gainful employment prior to August 8, 1994.

2.  The record does not include competent and credible 
evidence that the Veteran was entitled to a separate 20 
percent evaluation for left knee instability prior to May 1, 
2001.

3.  The record does not include competent and credible 
evidence that the Veteran was entitled to a separate 20 
percent evaluation for right knee instability prior to May 1, 
2001.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to August 8, 1994, for TDIU benefits have not been met.  38 
U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.157, 3.321, 3.340, 3.341, 3.400, 
4.15, 4.16, 4.17, 4.19 (2008).

2.  The criteria for entitlement to an effective date prior 
to May 1, 2001, for the award of a separate 20 percent 
evaluation for left knee instability have not been met.  38 
U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.157, 3.321, 3.400 (2008).

3.  The criteria for entitlement to an effective date prior 
to May 1, 2001, for the award of a separate 20 percent 
evaluation for right knee instability have not been met.  38 
U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.157, 3.321, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board notes that the Veteran was not provided 
notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) 
prior to the RO's initial adjudication of all the issues on 
appeal.  Nonetheless, in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the United States Court of Appeals 
for Veterans Claims (Court) held that once service connection 
is granted the claim is substantiated and further notice as 
to the effective date elements is not required.  Therefore, 
as entitlement to a TDIU has been granted, separate 
evaluations have been established for left and right knee 
instability, and the Veteran is seeking earlier effective 
dates for the award of the TDIU and for the separate 
evaluations for the knee instability, further notice 
regarding the effective dates is not required.  Id.

Despite this lack of obligation to provide the Veteran with 
notice in compliance with 38 U.S.C.A. § 5103(a), the Board 
nonetheless finds that even if VA had such an obligation and 
failed to do so that such procedural defect does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claims after 
reading the March 2006, April 2006, January 2007, and October 
2007 letters as to the claim for an earlier effective date 
for the TDIU and the July 2005, March 2006, January 2007, and 
October 2007 letters as to the claim for an earlier effective 
date for knee instability as well as from reading the rating 
decisions, statements of the case, and supplemental 
statements of the case.  See Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007); cert. granted sub nom. Peake v. 
Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 2008) (No. 07-1209).  
Furthermore, to the extent that notices provided were 
defective, the Board nevertheless concludes that any 
deficiency in the notice did not compromise the essential 
fairness of the appeals process.  Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA obtained and associated with the claims' 
files all identified and available treatment records 
including the Veteran's records on file with the Social 
Security Administration.  In addition, the claimant was 
afforded an opportunity to testify at a number of personal 
hearings including one before the undersigned in January 
2007.  In summary, the facts relevant to this appeal have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Claims

The Veteran asserts that his TDIU award should be made 
effective back to at least May 29, 1986, the effective date 
of his grant of service connection for post-traumatic stress 
disorder (PTSD) because he has been unemployable since that 
time.  The Veteran also argues that the award of his separate 
20 percent evaluations for his left and right knee 
instability should date back to his 1969 separation from 
military service since he had had problems with knee 
instability since that time.

Controlling Laws and Regulations

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred.  That section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.  Claims for 
TDIU are considered claims for increased ratings and are 
subject to the same rule.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 
12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  Any communication or action, 
indicating intent to apply for one or more benefits under 
laws administered by the VA from a claimant may be considered 
an informal claim.  Such an informal claim must identify the 
benefits sought.  

Moreover, if a formal claim for compensation has previously 
been allowed, or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree, a report of a VA examination or VA 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157.  As to reports prepared by VA 
or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination, or date of admission to a VA or uniformed 
services hospital.  For all other reports, including reports 
from private physicians, laypersons, and state and other 
institutions, the date of receipt of the report is accepted 
as the date of receipt of an informal claim.  Id.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155(a).  To determine 
when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992).

In evaluating evidence, the Board has been charged with the 
duty to assess the credibility and weight given to evidence.  
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); 
Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The TDIU Claim

As to the claim for an effective date earlier than August 8, 
1994, for the grant of a TDIU, the Board notes that a review 
of the record on appeal shows that on January 12, 1995, the 
RO received from the Veteran a VA Form 21-8940, Veterans 
Application for Increased Compensation Based on 
Unemployability, in which he reported that he became too 
disabled to work on August 8, 1994.  The Board finds that 
this document was the Veteran's formal application for TDIU 
as defined by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The Board will next see if the record contains an earlier 
informal claim for a TDIU pursuant to 38 C.F.R. § 3.157 or an 
earlier showing of entitlement to a TDIU under 38 U.S.C.A. 
§ 5110(b).  

In this regard, the record shows that on November 15, 1985, 
the RO received a letter from the Veteran's Congressman in 
which he reported that the claimant wanted a hearing in 
connection with "his claim for a 100% unemployable."  The 
Board finds that this November 15, 1985, communication from 
the Veteran's Congressman acted as his earliest informal 
claim for a TDIU pursuant to 38 C.F.R. § 3.157.  

Because the effective date will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later, 
the question remaining for the Board to consider is whether 
the record established an earlier factual entitlement to a 
TDIU at some time between November 15, 1985, and August 8, 
1994.  38 C.F.R. § 3.400.

In this regard, controlling laws provide that a TDIU may be 
assigned when a veteran has one service-connected disability 
rated at 60 percent or more, or two or more service-connected 
disabilities with at least one is rated at 40 percent or more 
and he has a combined rating of at least 70 percent.  38 
C.F.R. § 4.16(a).  The record must also show that the 
service-connected disabilities alone result in such 
impairment of mind or body that the average person would be 
precluded from following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15, 4.16(a).  

A review of the record on appeal shows that the Veteran met 
the 60/70 percent schedular criteria of 38 C.F.R. § 4.16(a) 
for a TDIU on May 29, 1986 (the effective date of the grant 
of a 70 percent disability rating for PTSD).  See rating 
decision dated in May 2001.

Accordingly, the last question for the Board to consider is 
at what time between May 29, 1986, and August 8, 1994, the 
record shows that the Veteran's service-connected 
disabilities alone resulted in such impairment of mind or 
body that the average person would be precluded from 
following a substantially gainful occupation.  38 C.F.R. 
§§ 3.340, 4.15, 4.16(a).  

In this regard, the record shows that the Veteran is service 
connected for PTSD rated as 70 percent disabling from May 29, 
1986; bilateral knee arthritis rated as 20 percent disabling 
from March 1, 1970, to August 7, 1989; right knee arthritis 
rated as 10 percent disabling from August 7, 1989; left knee 
arthritis rated as 10 percent disabling from August 7, 1989; 
right knee chondromalacia rated as 20 percent disabling from 
May 1, 2001; left knee chondromalacia rated as 20 percent 
disabling from May 1, 2001; residuals of a shell fragment 
wound to the left arm and residuals of a shell fragment wound 
to the right knee each rated as noncompensable from July 21, 
1969; and a right lower leg skin disorder rated as 
noncompensable from November 25, 1981.

In deciding whether the Veteran meets the criteria for a TDIU 
consideration is given to such factors as the extent of his 
service-connected disabilities and his employment and 
educational background.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  It must also be shown that his 
service-connected disabilities produce unemployability 
without regard to any other intercurrent disability or 
advancing age.  Id.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the Veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the Veteran can find employment.  Id.

Marginal employment shall not be considered substantially 
gainful employment.  Marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Consideration shall be given 
in all claims to the nature of the employment and the reason 
for termination.  38 C.F.R. § 4.16(a). 

Initially, the Board notes that the Veteran claimed that he 
was not substantially gainful employed from 1986 to 1994 
because his employment during that time was only marginal.  
However, a review of the income statement the Veteran 
provided to VA in November 2007 clearly shows that his earned 
annual income for 1986 to 1994 exceeded the poverty threshold 
established by the U.S. Department of Commerce, Bureau of the 
Census.  Therefore, his employment during this time does not 
meet the definition of marginal as defined by 38 C.F.R. 
§ 4.16(a).

As to whether the Veteran, prior to August 8, 1994, was 
capable of performing the physical and mental acts required 
by employment including whether his employment is marginal 
because he worked in a protected environment such as a family 
business, the Board notes that in January 1990, April 1990, 
March 1992, August 1992, and June 1993 the RO received 
letters from Richard Fischbein, M.D., in support of the 
Veteran's claim for PTSD.  In November 1992, the RO also 
received a deposition given by Dr. Fischbein.  

In these statements, it was opined that the Veteran met the 
criteria for PTSD.  As to the Veteran's employability, in the 
1990 letters it was reported that the Veteran co-owned a 
restaurant.  In the April 1990 letter, Dr. Fischbein opined 
that even though the claimant co-owned a restaurant he 
believed that his partner carried him.  In the August 1992 
letter, it was thereafter noted that the Veteran sold his old 
restaurant, broke-up with his partner who was his girlfriend, 
and currently owned his own restaurant.  In the November 1992 
deposition, Dr. Fischbein also opined that the Veteran's 
psychiatric disorders included both PTSD and personality 
defects (p. 33); the Veteran's son had taken over most of the 
responsibility for running the claimant's restaurant (p. 27); 
the claimant would have great difficulty working a regimented 
schedule because he has proven he could not even maintain a 
flexible schedule when he is his own boss (p. 47); the 
Veteran is psychiatrically disabled (p. 54); and it was his 
opinion that the claimant's psychiatric disorder was 
"severe" (pp. 55 & 56).  

While a review of the May 29, 1986, to August 8, 1994, record 
also shows the Veteran underwent VA psychiatric examinations 
in February 1989, October 1991 (a panel examination), and May 
1994, VA did not diagnose the Veteran with PTSD until May 
1994 (the early VA examiners diagnosed a personality 
disorder) and none of these examiners opined that that the 
claimant was not capable of performing the physical and 
mental acts required by employment due to his service 
connected PTSD.  

Likewise, neither a VA healthcare professional in any medical 
record generated between May 29, 1986, and August 8, 1994, 
nor any private healthcare professional in any record 
obtained by VA during this same time period opined that the 
Veteran was not capable of performing the physical and mental 
acts required by employment due to his service connected PTSD 
or any of his other service connected disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.157, 3.321, 3.340, 3.341, 
4.16(a)(b), 4.19.  

While Dr. Fischbein opined in November 1992 that the 
Veteran's PTSD was severely disabling, the Veteran's son had 
taken over running his restaurant, the claimant would have 
great difficulty working a regimented schedule, and indicated 
that the Veteran was only able to work because he was in a 
protected environment, neither he nor any other healthcare 
professional specifically opined that service-connected 
disabilities produced unemployability prior to August 8, 
1994.  Moreover, while the appellant claimed that he was 
unemployable due to his service connected disabilities, as a 
lay person he is not competent to provide such an opinion.  
See Jandreau, supra; Buchanan; supra; Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The Board notes that in the years following August 8, 1994, 
the RO received correspondence from private physicians, 
including the letters received from Dr. Fischbein in December 
2001 (opined that the Veteran was totally disabled from any 
form of gainful employment since 1985 due to his physical and 
psychological status) and June 2003 (opined that the Veteran 
had not partaken in gainful employment since 1986) and the 
letter received from Bernard L. Holleran, M.D., in November 
2007 (opined that the Veteran was totally unemployable due to 
PTSD since the mid-1980's), indicating that the Veteran's 
PTSD caused him to be not capable of performing the physical 
and mental acts required by employment prior to August 8, 
1994.  However, because these private opinions were received 
by VA after August 8, 1994, they cannot be taken into account 
when determining whether the Veteran met the criteria for a 
TDIU prior to August 8, 1994.  38 C.F.R. §§ 3.157, 3.400.

As noted above, the effective date will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.157.  Therefore, even though the 
record shows the Veteran had an informal claim for TDIU 
pending since November 15, 1985, the Board must find that the 
claim for an effective date prior to August 8, 1994, for the 
TDIU must be denied because the record does not include 
competent and credible evidence that a service-connected 
disability prevented substantial gainful employment prior to 
August 8, 1994.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002).



The Knee Instability Claims

As to the claims for effective dates prior to May 1, 2001, 
for the award of separate 20 percent evaluations for knee 
instability, the Board notes that if a veteran files a claim 
for an increased rating with VA and the claim is disallowed, 
he has the right to appeal that disallowance to the Board.  
See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2008).  If the Veteran does not 
perfect an appeal, however, the disallowance becomes final.  
See 38 U.S.C.A. § 7105.

Most recently, a November 1988 rating decision denied 
entitlement to a disability evaluation in excess of 20 
percent for service-connected hypertrophic arthritis of the 
knees.  While the Veteran appealed the November 1988 rating 
decision, that appeal was thereafter withdrawn in January 
1989.  See 38 C.F.R. § 20.204(b) (2008).  Accordingly, the 
November 1988 decision is final.  See 38 U.S.C.A. § 7105.  
Consequently, the effective date for the award of separate 20 
percent evaluations for knee instability may be no earlier 
than a new application, at some point in time after the final 
November 1988 decision, or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

While the record shows a number of subsequent rating 
decisions, including a July 1992 rating decision which was 
appealed (see February 1993 notice of disagreement; May 1997 
statement of the case; and July 1997 substantive appeal) and 
was the subject of an August 2007 Board decision which 
dismissed the increased rating claim, the Board finds that 
the November 1988 rating decision remains the last final 
rating decision because the Board decision did not finally 
adjudicate the earlier effective date claim which is 
currently on appeal.  See 38 U.S.C.A. § 7105. 

With the above in mind, the Board finds that the next writing 
that acts as a claim for an increased rating for the 
Veteran's bilateral knee disabilities is a VA Form 21-4138, 
statement in support of claim, received by the RO on 
August 7, 1989.  The Board finds that this document acts as 
the Veteran's formal claim as defined by 38 U.S.C.A. § 5110 
and 38 C.F.R. § 3.400 because entitlement to separate 
evaluations for knee instability was a potentially applicable 
benefit the RO could have awarded the claimant when rating 
the severity of his bilateral knee disabilities.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); also see 
AB v. Brown, 6 Vet. App. 35 (1993); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (1989).

The Board will next see if the record contains an earlier 
informal claim for separate 20 percent evaluations for knee 
instability pursuant to 38 C.F.R. § 3.157 or an earlier 
showing of entitlement under 38 U.S.C.A. § 5110(b).  

In this regard, the Board finds that while the record 
includes subsequent statements from the Veteran that could 
act as an informal claim, including statements received by 
the RO on October 12, 1994, the record does not include any 
document prior to August 7, 1989, that could act as an 
earlier informal claim for separate 20 percent evaluations 
for knee instability.

Because the effective date will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later, 
the question remaining for the Board to consider is whether 
the record established an earlier factual entitlement to 
separate 20 percent evaluations for knee instability at some 
time between August 7, 1989, and May 1, 2001.  38 C.F.R. 
§ 3.400.  

Initially, the Board finds that since the issue of 
entitlement to an increased rating for bilateral knee 
disabilities was the subject of a prior final August 2007 
Board decision, the Veteran will only meet the criteria for 
earlier effective date purposes when the record shows his 
knee disabilities meet the criteria for 20 percent 
evaluations for knee instability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).  See 38 U.S.C.A. § 7104 (West 
2002).

Historically, a January 1970 rating decision granted service 
connection for hypertrophic arthritis of the knees and 
assigned a 20 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008) 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  A rating of 20 
percent is assigned for each such major joint or group of 
minor joints, with occasional incapacitating exacerbations, 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

VA General Counsel has held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both arthritis and instability provided that the 
degree of disability is compensable under each set of 
criteria. VAOPGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 63604 
(1997).  The basis for this opinion was that the applicable 
rating criteria "suggest that those codes apply either to 
different disabilities or to different manifestations of the 
same disability..." Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, impairment of 
the knee, including recurrent subluxation or lateral 
instability, is rated as 20 percent disabling when moderate.  

With the above criteria in mind, the record shows the 
Veteran's complaints and/or treatment for left and/or right 
knee instability, locking, and/or giving way as early as 
1969.  See VA treatment records dated in November 1969, 
September 1971, June 1979, and March 1990; magnetic resonance 
imaging evaluation (MRI) dated in October 1990; treatment 
records from Geisinger Wyoming Valley Medical Center and 
William J. Krywicki, M.D., dated in August 1994 (received by 
VA in October 1994); letters from Dr. Krywicki received by VA 
in January 1995 and July 1997; and VA joint examination dated 
in December 1995.  The record also shows the Veteran used a 
cane and/or knee braces as early as 1970.  See VA treatment 
records dated in April 1970, July 1970, September 1970, 
December 1970, April 1971, July 1971, and September 1980; and 
VA examination dated in May 1992.

However, from August 7, 1989, to May 1, 2001, the objective 
and credible medical evidence of record is negative for knee 
laxity and/or instability until December 20, 2001.  See 
May 1, 2001, letter from Dr. Krywicki received by the RO on 
December 20, 2001 (opined that the Veteran had dynamic knee 
instability).  In fact, VA examinations from 1989 to 2003 
were uniformly negative for knee laxity and/or instability.  
See VA examinations dated in March 1986, May 1992, December 
1995, and September 1999; also see VA treatment record dated 
in March 1987.  Similarly, in a letter received by the RO 
from Dr. Krywicki in July 1997 it was opined that the Veteran 
did not have problems with knee subluxation or instability.  
Moreover, while the appellant claimed that he had at least 
moderate recurrent subluxation or lateral instability in his 
knees during this time period, the Board's review of the 
August 7, 1989, to May 1, 2001, record is negative for a 
medical opinion supporting this assertion and the Veteran as 
a lay person is not competent to provide such an opinion.  
See Jandreau, supra; Buchanan; supra; Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); also see 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

The Board notes that the record shows that in May 2005 and 
June 2008 Dr. Krywicki filed letters with the RO in which he 
opined that the Veteran had a 30 year history of functional 
knee instability.  However, because these letters were not 
received by VA prior to May 1, 2001, they cannot be taken 
into account when determining whether the Veteran met the 
criteria for separate 20 percent evaluations for knee 
instability prior to May 1, 2001.  38 C.F.R. §§ 3.157, 3.400.

Therefore, since neither a VA healthcare professional in any 
medical record generated between August 7, 1989, and May 1, 
2001, nor any private healthcare professional in any record 
obtained by VA during this same time period opined that the 
Veteran had at least moderate recurrent subluxation or 
lateral instability in his knees, the Board finds that the 
record does not show factual entitlement to separate 20 
percent evaluations for knee instability at any time prior to 
May 1, 2001.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

As noted above, the effective date will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.157.  Therefore, even though the 
record shows that the Veteran had an informal claim for 
separate 20 percent evaluations for knee instability pending 
since August 7, 1989, the Board finds that the claims must be 
denied because the record does not include competent and 
credible evidence that the Veteran was entitled to separate 
20 percent evaluations for knee instability prior to May 1, 
2001.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claims the doctrine is not for 
application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an effective date earlier than August 8, 1994, 
for the grant of a TDIU is denied. 

Entitlement to an effective date earlier than May 1, 2001, 
for the award of a separate 20 percent evaluation for left 
knee instability is denied.

Entitlement to an effective date earlier than May 1, 2001, 
for the award of a separate 20 percent evaluation for right 
knee instability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


